Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant's amendment filed February 12, 2021 in reply to the Non-final Office Action mailed August 12, 2020. Claims 1, 15, 16, 18, and 22 have been amended; claims 2-12, 14, 19, and 20 have been canceled; and no claims have been newly added. Claims 18, 21, and 22 have been withdrawn. Claims 16 and 17 remain directed to non-statutory “use” claims and are indicated below as “non-statutory” under 35 USC 101 and otherwise will not be further considered. Claims 1, 13, and 15 are thus currently under examination.
Withdrawal of Prior Objection - Abstract
The abstract has been satisfactorily amended. Therefore, the objection to the abstract presented in the Non-final Office Action mailed August 12, 2020 is hereby withdrawn.
Withdrawal of Prior Claim Objections
Claim 1 has been satisfactorily amended. Therefore, the objection to claim 1 presented in the Non-final Office Action mailed August 12, 2020 is hereby withdrawn. 
Withdrawal of Prior Claim Rejections - 35 USC § 112(a) New Matter
Claim 1 has been satisfactorily amended to remove new matter. Therefore, the 35 USC 112(a) rejection presented in the Non-final Office Action mailed August 12, 2020 is hereby withdrawn.
Withdrawal of Prior Claim Rejections - 35 USC § 112(a) Scope of Enablement
Claim 1 has been satisfactorily amended. Therefore, the 35 USC 112(a) Scope of Enablement rejection presented in the Non-final Office Action mailed August 12, 2020 is hereby withdrawn. 
Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 16 and 17 are non-statutory “use” claims. Applicant is advised that if they want claims properly directed to a method or process, these claims should be amended to be directed to “a method” or “a process”, and the method or process should be identified, e.g. “A method of inhibiting fungal growth” or e.g. “A method of making a preservative composition”, and then the claim should recite the requisite active steps that define the method being claimed. The non-statutory “use” claims will not be further considered. 
It is further noted that the elected subject matter currently under examination at this time is the composition, not the methods. Claims 16 and 17 were originally composition claims, which have now morphed into “use” claims with an attempt to add active steps. Thus, as a courtesy, Applicant is being informed once again of the 35 USC 101 issue, but otherwise, claims 16 and 17 are effectively withdrawn now. 
Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 13, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 15/561,222 (amended claims filed February 12, 2021). 
Claims 1, 13, and 15 are directed to a synergistic preservative composition comprising about 0.1-99.9 wt% propylene carbonate, about 0.1-99.9 wt% one or more compounds recited in element ii (e.g. phenyl ethyl alcohol), and, optionally, 0.1-99.0 wt% one or more compouns recited in element iii (e.g. dehydroacetic acid). 
Claim 9 of U.S. Patent Application No. 15/561,222 is directed to a synergistic preservative composition comprising about 0.1-40 wt% dehydroacetic acid and about 0.1-99.9 wt% of at least one aprotic solvent, e.g. propylene carbonate, which composition can further comprise e.g. phenyl ethanol (i.e. phenyl ethyl alcohol).
Although the claims at issue are not identical, they are not patentably distinct because U.S. Application 15/561,222 provides that the phenyl ethanol can be present in the amount of 0.1-99.9%. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Withdrawal of Prior Claim Rejections - 35 USC § 112(a) Scope of Enablement
Claim 1 has been satisfactorily amended. Therefore, the 35 USC 112(a) Scope of Enablement rejection presented in the Non-final Office Action mailed August 12, 2020 is hereby withdrawn. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is directed on the one hand to a “synergistic preservative composition”, but then on the other hand generally provides that “one or more preservative compounds” are “optional”. Without a doubt, one of ordinary skill in the art would understand that a “synergistic preservative composition” or any “preservative composition” would thus have to contain at least one preservative compound, and in the case of a “synergistic” preservative composition, at least two preservative compounds (i.e. synergism cannot be produced by one compound alone). 
Applicant is advised that this issue can be resolved by amending element iii to read “one or more additional preservative compounds” or amending element iii by deleting the term “preservative” so that it reads “one or more compounds”. 
Claim 15, which depends from claim 1, stipulates in a wherein clause that the composition “is formulated as” one of the recited forms, which renders the claim 
Applicant is advised that if the former is true, the issue can be resolved by amending the claim to state “wherein said composition is an emulsion, dispersion…”
Claims 13 and 15 are (also) indefinite for depending from an indefinite claim.
Claim Rejections - 35 USC § 102(a)(1) and 102(a)(2)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Swaile et al. (U.S. Patent No. 5,968,489).

Swaile et al. disclose a composition comprising 0.66 wt% propylene carbonate and 5 wt% 1,2-hexanediol (example 12).
Therefore, Swaile et al. anticipate the presently claimed composition. Since Swaile et al. disclose the same composition, the properties (e.g. antimicrobial synergy, ability to inhibit or kill select microbial species, etc.) of the composition must necessarily be the same as well, even if Swaile et al. do not explicitly disclose the properties.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Merianos et al. (U.S. Patent Application Pub. No. 2011/0207787), in view of Sun et al. (U.S. Patent No. 5,993,787).
Applicant Claims
Applicant’s elected subject matter is directed to an anhydrous preservative composition comprising about 0.1-99.9 wt% propylene carbonate, about 0.1-99.9 wt% 1,2-hexanediol, and, 0.1-99.0 wt% sorbic acid. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Merianos et al. disclose an anhydrous synergistic antimicrobial/preservative composition comprising e.g. 40-60 wt% of 1,2-hexanediol and 0-10 wt% sorbic acid, 
Sun et al. disclose an anhydrous (i.e. non-aqueous) antimicrobial composition comprising propylene carbonate as the primary solvent, and further comprising one or more short chain diols and one or more active ingredients; wherein the active ingredient can include sorbic acid (abstract; Col. 3, lines 13-54, 67; Col 4, lines 14-20, 28-29, 33-34; Col. 5, lines 32-35; Col. 6, lines 1-5, 13-17; Col. 8, lines 20, 27-28; claims 10 and 11).
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Merianos et al. do not explicitly disclose that the composition comprises propylene carbonate. This deficiency is cured by the teachings of Sun et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Merianos et al. and Sun et al., outlined supra, to devise Applicant’s presently claimed synergistic preservative composition. 
Merianos et al. disclose an anhydrous synergistic antimicrobial/preservative composition comprising e.g. 40-60 wt% of 1,2-hexanediol and 0-10 wt% sorbic acid; wherein the combination of 1.2-hexanediol and sorbic acid exhibits a “potentiated” antimicrobial effect. Since Sun et al. disclose that an anhydrous base carrier composition comprising propylene carbonate as a solvent together with a short chain et al. synergistic preservative composition as an anhydrous composition with propylene carbonate as at least one of the solvents, with the reasonable expectation that the resulting composition will successfully exhibit a synergistic antimicrobial effect, as well as exhibit fast skin absorption, superior skin penetration, and prolonged retention of actives (i.e. all of which will further significantly enhance the synergistic preservative effect), and, moreover, that the resulting composition will also be stable, non-greasy with good aesthetics and skin feel, easily spreadable, and non-irritating to skin.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed February 12, 2021 have been fully considered but they are not found persuasive:
i) Applicant contends, regarding the 35 USC 102 rejection, that Swaile fails to expressly teach a “synergistic preservative composition for providing antimicrobial activity against one or more bacteria or fungi” and thus cannot anticipate the instantly claimed subject matter. 
The Examiner, however, would like to point out the following:
1.  Swaile discloses the actual claimed composition, with the requisite constituents in the requisite amounts. This is sufficient to anticipate the claimed composition, and is sufficient to preclude the patentability of the claimed composition. 
2. If the prior art anticipates a composition comprising A and B, Applicant cannot patent or re-patent a composition comprising A and B merely by documenting a property of the combination of A and B, even if the prior art did not expressly disclose this property or was even aware of it. In other words, Swaile anticipates the actual composition itself, and need not expressly disclose the synergistic antimicrobial property of this composition. 
3. If, as Applicant asserts, the synergistic antimicrobial effect is provided by the combination of e.g. propylene carbonate and 1,2-hexanediol in the claimed amounts, and Swaile anticipates such a composition, then the Swaile composition necessarily has this property whether they expressly disclose it or not. Moreover, Applicant certainly cannot be granted exclusive rights to the synergistic antimicrobial property of the very same composition, to thus exclude Swaile from having any synergistic antimicrobial effect since they did not expressly disclose it. 
ii) Applicant contends, regarding the 35 USC 103 rejection, that Merianos “neither discloses nor suggests propylene carbonate”, that “the intended purpose of propylene carbonate in the instant application is to increase the efficacy of the synergistic composition” while “on the contrary, the intended purpose of propylene carbonate in Sun et al. is to act as a primary solvent”, and thus “it is inappropriate for an artisan to refer to Sun et al…to achieve the intended purpose of Applicant’s propylene carbonate” and hence “there is no motivation an artisan to arrive at Applicant’s synergistic preservative composition”. 
The Examiner, however, would like to point out the following:
1. Merianos has not been cited for individually anticipating the instantly claimed subject matter under 35 USC 102. Merianos need not necessarily disclose propylene carbonate. Merianos has been cited for disclosing a synergistic antimicrobial composition comprising e.g. 40-60 wt% of 1,2-hexanediol and 0-10 wt% sorbic acid, wherein the combination of 1.2-hexanediol and sorbic acid exhibits a “potentiated” antimicrobial effect. 
2. Applicant claims a composition comprising about 0.1-99.9 wt% propylene carbonate, about 0.1-99.9 wt% 1,2-hexanediol, and, 0.1-99.0 wt% sorbic acid. The cited prior art would lead one of ordinary skill in the art straight to the claimed composition for the reasons discussed in the prior art rejection. Hence, the claimed composition is prima facie obvious and is thus not patentable. Moreover, one of ordinary skill in the art would not only expect but would, in fact, know that the composition thus arrived at exhibits a synergistic antimicrobial effect.
3. Propylene carbonate is propylene carbonate. There is no “Applicant’s propylene carbonate” that is somehow patentably distinct from “Sun’s propylene carbonate”. Moreover, the reason why one of ordinary skill in the art may include 
For the foregoing reasons, the prior art rejections are hereby maintained.
Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.